              Case 2:19-cr-00143-JLR Document 172 Filed 11/02/20 Page 1 of 7

 1                                                                  Honorable James L. Robart

 2

 3

 4

 5

 6

 7

 8

 9                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
10                                        AT SEATTLE
11
     UNITED STATES OF AMERICA,                   2:19-CR-00143-JLR-1
12
                                Plaintiff,       SENTENCING MEMORANDUM
13
              v.
14
     VOLODYMYR KVASHUK,
15
                                Defendant.
16

17            Mr. VOLODYMYR KVASHUK, pursuant to W.D. Wash. L. Cr. R. 32(i)(1)(D),
18   respectfully submits this memorandum in support of his sentencing position.
19   I.       Sentencing Guidelines
20            a.      Government’s Objections
21            The Government objects to the probation officer’s not having applied a two-
22   level upward adjustment to Count Group 1 based on Mr. Kvashuk’s purported use of
23   a special skill to commit those offenses, pursuant to U.S.S.G. § 3B1.3. P.S.R., add. 1.
24            U.S.S.G. § 3B1.3 recommends a two-level upward adjustment if the defendant
25   “used a special skill[] in a manner that significantly facilitated the commission or
26   concealment of the offense[,]” Id. (emphasis added). However, in United States v.
27   Petersen, 98 F.3d 502 (9th Cir. 1996), the United States Court of Appeals for the Ninth
28

     Sentencing Memorandum                                          Lowther | Walker LLC
                                                                    101 Marietta St., NW, Ste. 3325
     United States v. Kvashuk                                       Atlanta, GA 30303
     2:19-CR-00143-JLR-1                                            404.496.4052
                                                   1
              Case 2:19-cr-00143-JLR Document 172 Filed 11/02/20 Page 2 of 7

 1   Circuit cautioned that this adjustment should not be applied routinely based on a

 2   defendant’s computer skills:

 3                    We do not intend to suggest that the ability to use or
                      access computers would support a “special skill”
 4                    adjustment under all circumstances. Computer skills
                      cover a wide spectrum of ability. Only where a
 5                    defendant’s computer skills are particularly sophisticated
                      do they correspond to the Sentencing Commission's
 6                    examples of “special skills”—lawyer, doctor, pilot, etc.
                      Courts should be particularly cautious in imposing special skills
 7                    adjustments where substantial education, training, or licensing
                      is not involved.
 8
     Id. at 507 n.5 (emphasis added). The Ninth Circuit clarified, in United States v. Lee,
 9
     296 F.3d 792 (9th Cir. 2002), that although it upheld the adjustment for the
10
     defendant’s use of a special skill in Petersen, the defendant in that case was an
11
                      expert hacker[] . . . [who] hacked into a national credit
12                    reporting agency’s computer system and stole personal
                      information that he used to order fraudulent credit cards.
13                    Then he hacked into a telephone company’s computers,
                      seized control of the telephone lines to a radio station, and
14                    arranged for himself and his confederates to be the callers
                      who “won” two Porsches, $40,000, and two trips to
15                    Hawaii in a radio call-in contest. Then he hacked into a
                      national commercial lender’s computer and got it to wire
16                    $150,000 to him through two other banks. This goes far
                      beyond the computer skills of . . . many people who earn their
17                    livings as computer technicians and software engineers.
18   Lee, 296 F.3d at 796 (emphasis added).
19            Mr. Kvashuk’s education is not in the field of engineering—computer or

20   otherwise—but rather in the fields of psychology, economics, and cybernetics;
21   furthermore, he has no substantial education or training, and no licensing, as a

22   software engineer. P.S.R. ¶ 77. Moreover, no evidence suggests that Mr. Kvashuk is

23   an “expert hacker,” as the Ninth Circuit referenced that term in Petersen, or, simply,

24   that he used any special skill in the commission of the Count Group 1 offenses.

25   Therefore, Mr. Kvashuk concurs with the probation officer that the adjustment for

26   use of a special skill is inapplicable to this case.

27   \\

28   \\

     Sentencing Memorandum                                             Lowther | Walker LLC
                                                                       101 Marietta St., NW, Ste. 3325
     United States v. Kvashuk                                          Atlanta, GA 30303
     2:19-CR-00143-JLR-1                                               404.496.4052
                                                     2
               Case 2:19-cr-00143-JLR Document 172 Filed 11/02/20 Page 3 of 7

 1            b.      Mr. Kvashuk’s Objections

 2                    1.        Loss

 3            Mr. Kvashuk objects to the probation officer's assessment of the amount of loss

 4   in this case at more than $9.5 million, but not more than $25 million, approximating

 5   that loss at $10.1 million. P.S.R. ¶ 30. Although the probation officer agrees that the

 6   actual amount of loss is significantly lower than $10.1 million, the probation officer

 7   bases the assessment on an intended loss theory. P.S.R., add. 1. Mr. Kvashuk submits

 8   that this assessment of loss is not supported pursuant to an actual or intended loss

 9   theory.

10            The measure of loss for sentencing guidelines purposes is the greater of actual

11   or intended loss. U.S.S.G. § 2B1.1, comment. (n.3(A)). Actual loss is “the reasonably

12   foreseeable pecuniary harm that resulted from the offense” (id. at n.3(A)(i)), and

13   intended loss is “the pecuniary harm that the defendant purposefully sought to

14   inflict” (id. at n.3(A)(ii)(I)), including that which “would have been impossible or

15   unlikely to occur” (id. at n.3(A)(ii)(II)). “‘Pecuniary harm’ means harm that is

16   monetary or that otherwise is readily measurable in money . . . .” Id. at n.3(A)(iii).

17            This case is unique concerning the calculation of of loss to the victim. It is

18   neither analogous to a case in which a defendant steals the full amount of a bank

19   account in the amount of $1 million—both the actual and intended loss in that

20   scenario would be $1 million, nor is it analogous to a case in which a defendant
21   fraudulently requests a $1 million tax refund and receives only $500,000.00—the

22   actual loss in the scenario would be $500,000.00 and the intended loss would be $1

23   million. The pecuniary harm in those scenarios is readily measurable. Rather, Mr.

24   Kvashuk created limited-access gaming subscriptions (colloquially referenced as “5 x

25   5 codes”) that did not exist already in Microsoft’s inventory, and sold them on third-

26   party websites at a substantially discounted price to purchasers who could use those

27   gaming subscriptions for a limited duration, continuing to access Microsoft’s gaming

28   services beyond that limited duration only by subsequently subscribing to that

     Sentencing Memorandum                                          Lowther | Walker LLC
                                                                    101 Marietta St., NW, Ste. 3325
     United States v. Kvashuk                                       Atlanta, GA 30303
     2:19-CR-00143-JLR-1                                            404.496.4052
                                                   3
              Case 2:19-cr-00143-JLR Document 172 Filed 11/02/20 Page 4 of 7

 1   service as a bona fide customer.

 2            Although the aggregate price of the 5 x 5 codes that Mr. Kvashuk generated in

 3   this case would have been approximately $10.1 million if the end-users had

 4   purchased them directly from Microsoft, there is no evidence or indication that those

 5   users would have purchased Microsoft’s or any other company’s limited gaming

 6   subscriptions at their market prices—all of the purchasers were shopping for those

 7   items on third-party, discount websites—or, assuming arguendo that those purchasers

 8   were willing to pay market prices, that they would have purchased them from

 9   Microsoft. Therefore, the measure of pecuniary harm to Microsoft in this case, for

10   sentencing guidelines purposes, cannot be the 5 x 5 codes’ aggregate market price of

11   $10.1 million: there is no evidence to support that amount of actual pecuniary harm

12   without evidence that the purchasers of the 5 x 5 codes that Mr. Kvashuk generated

13   otherwise would have purchased limited subscriptions from Microsoft, and there is

14   no evidence to support that amount of intended pecuniary harm without evidence

15   that Mr. Kvashuk intended to divert customers who were willing to purchase the 5 x

16   5 codes at their full market prices from Microsoft to his own. Mr. Kvashuk, based on

17   the foregoing assertions, submits that amount of actual and intended loss, and

18   restitution, should be the cost to Microsoft for its maintaining the infrastructure that

19   allowed the purchasers of the limited subscriptions to access Microsoft’s gaming

20   platform during the limited duration of those subscriptions.
21                    2.        Sophisticated Means

22            The Government objected to the probation officer’s not having applied a two-

23   level enhancement to Count Group 1 based on Mr. Kvashuk’s purported use of

24   sophisticated means to commit those offenses, pursuant to U.S.S.G. § 2B1.1(b)(10)(C).

25   P.S.R. ¶ add. 1. The probation officer then applied that enhancement to the

26   sentencing guidelines calculation for Count Group 1, asserting that “Mr. Kvashuk’s

27   scheme was complex.” P.S.R. ¶ 32. Mr. Kvashuk objects to this enhancement.

28            U.S.S.G. § 2B1.1, comment. (n.9(B)) states that

     Sentencing Memorandum                                        Lowther | Walker LLC
                                                                  101 Marietta St., NW, Ste. 3325
     United States v. Kvashuk                                     Atlanta, GA 30303
     2:19-CR-00143-JLR-1                                          404.496.4052
                                                      4
              Case 2:19-cr-00143-JLR Document 172 Filed 11/02/20 Page 5 of 7

 1                    [f]or purposes of [U.S.S.G. § 2B1.1](b)(10)(C),
                      “sophisticated means” means especially complex of
 2                    especially intricate offense conduct pertaining to the
                      execution or concealment of an offense. For example, in a
 3                    telemarketing scheme, locating the main office of the
                      scheme in one jurisdiction but locating soliciting
 4                    operations in another jurisdiction ordinarily indicates
                      sophisticated means. Conduct such as hiding assets or
 5                    transactions, or both, through the use of fictitious entities,
                      corporate shells, or offshore financial accounts also
 6                    ordinarily indicates sophisticated means.
 7   Id.

 8            Although the evidence in this case suggests that the conduct concerning to the

 9   Count Group 1 offenses was not rudimentary, that conduct did not rise to the degree

10   of sophistication that the Sentencing Commission contemplated in this specific

11   offense characteristic. Mr. Kvashuk did not create fictitious or shell entities; he did

12   not open or utilize foreign financial accounts; and although he verbally denied the

13   conduct when Microsoft investigators confronted him about it, the evidence does not

14   suggest that he executed or concealed that conduct in any “especially complex” or

15   “especially intricate” way. Therefore, Mr. Kvashuk submits that the specific offense

16   characteristic for sophisticated means in inapplicable to this case.

17                    3.        Authentication Feature

18            Mr. Kvashuk objected to the probation officer’s application of a two-level

19   enhancement, pursuant to U.S.S.G. § 2B1.1(b)(11)(A)(ii), based on the specific offense

20   characteristic of the computer and fraud offenses’ purportedly involving an
21   authentication feature. P.S.R. ¶ 31; add. 2. The probation officer, in response to that

22   objection, amended ¶ 31 by replacing “authentication feature” with “unauthorized

23   access device” (see U.S.S.G. § 2B1.1(b)(11)(B)(1)), and therefore, Mr. Kvashuk

24   withdraws his objection to ¶ 31.

25   II.      18 U.S.C. § 3553(a)

26            Mr. Kvashuk will present his argument in mitigation of the sentence based on

27   the factors in 18 U.S.C. § 3553(a) orally at sentencing.

28   \\

     Sentencing Memorandum                                            Lowther | Walker LLC
                                                                      101 Marietta St., NW, Ste. 3325
     United States v. Kvashuk                                         Atlanta, GA 30303
     2:19-CR-00143-JLR-1                                              404.496.4052
                                                    5
               Case 2:19-cr-00143-JLR Document 172 Filed 11/02/20 Page 6 of 7

 1   III.      Support Letters

 2             Eleven letters in support of Mr. Kvashuk for the Court’s consideration are

 3   attached to the memorandum; those letters are from the following persons:

 4          (1) Ivan Diachuk;

 5          (2) Yevgeniy Klymchuk;

 6          (3) Oleksandr Kvashuk;

 7          (4) Alla Lynn;

 8          (5) Steven Lynn;

 9          (6) Volodymyr Mullar;

10          (7) Oleksandr Novoseletskyy;

11          (8) Alina Prokopenko;

12          (9) Oksana Romaniuk;

13          (10)Luliia Shustak; and

14          (11)Anna Zabelina.

15   IV.       Evidentiary Hearing

16             Mr. Kvashuk, pursuant to W.D. Wash. L. Cr. R. 32(i)(1)(D), does not request an

17   evidentiary hearing; he submits that he can address all sentencing issues sufficiently

18   by argument of counsel.

19   \\

20   \\
21   \\

22   \\

23   \\

24   \\

25   \\

26   \\

27   \\

28   \\

     Sentencing Memorandum                                        Lowther | Walker LLC
                                                                  101 Marietta St., NW, Ste. 3325
     United States v. Kvashuk                                     Atlanta, GA 30303
     2:19-CR-00143-JLR-1                                          404.496.4052
                                                  6
              Case 2:19-cr-00143-JLR Document 172 Filed 11/02/20 Page 7 of 7

 1            Date: November 2, 2020

 2                                                      Respectfully submitted,

 3                                                      s/ Joshua Sabert Lowther, Esq.
                                                        Joshua Sabert Lowther, Esq.
 4                                                      Ga. Bar # 460398
                                                        Lowther | Walker LLC
 5                                                      101 Marietta St., NW, Ste. 3325
                                                        Atlanta, GA 30303
 6                                                      O 404.496.4052 | M 912.596.2935
                                                        jlowther@lowtherwalker.com
 7                                                      http://www.lowtherwalker.com
 8                                                      s/ Jeffrey David Cohen, Esq.
                                                        Jeffrey David Cohen, Esq.
 9                                                      Wash. Bar # 11685
                                                        Law Offices of Jeffrey D. Cohen
10                                                      316 Occidental Ave. S, Ste. 500
                                                        Seattle, WA 98104
11                                                      jdc@jdcohenlaw.com
                                                        http://www.jdcohenlaw.com
12
                                                        Attorneys for Volodymyr Kvashuk
13

14                                  CERTIFICATE OF SERVICE
15            I certify that on November 2, 2020, I electronically filed the foregoing
16   MOTION FOR NEW TRIAL with the Clerk of the United States District Court for the
17   Western District of Washington by way of the CM/ECF system, which automatically
18   will serve this document on the attorneys of record for the parties in this case by
19   electronic mail.
20                                                      s/ Joshua Sabert Lowther, Esq.
                                                        Joshua Sabert Lowther, Esq.
21                                                      Ga. Bar # 460398
                                                        Lowther | Walker LLC
22                                                      101 Marietta St., NW, Ste. 3325
                                                        Atlanta, GA 30303
23                                                      O 404.496.4052 | M 912.596.2935
                                                        jlowther@lowtherwalker.com
24                                                      http://www.lowtherwalker.com
25

26

27

28

     Sentencing Memorandum                                         Lowther | Walker LLC
                                                                   101 Marietta St., NW, Ste. 3325
     United States v. Kvashuk                                      Atlanta, GA 30303
     2:19-CR-00143-JLR-1                                           404.496.4052
                                                   7
